466 F.2d 517
UNITED STATES of America, Plaintiff-Appellee,v.Edward Lawrence O'BRIEN, Defendant-Appellant.
No. 72-1359 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 14, 1972.Certiorari Denied Jan. 8, 1973.See 93 S.Ct. 923.

James P. Panico, Maitland, Fla., courtappointed, for defendant-appellant.
John L. Briggs, U.S. Atty., Jacksonville, Fla., Alan C. Todd, Orlando, Fla., for plaintiff-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
Edward Lawrence O'Brien was convicted by a jury of armed robbery of a federally insured savings and loan association, in violation of 18 U.S.C. Sec. 2113 (d), and sentenced to twenty-five years' imprisonment.  He appeals, contending that the trial judge erred in (1) refusing to grant a motion for continuance, and (2) in disparaging appellant and his counsel and exhibiting bias in favor of the Government in the presence of the jury.


2
We have thoroughly examined the record, including the trial transcript, and find that the contentions of appellant are completely without merit.


3
Affirmed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir., 1970, 431 F.2d 409